PER CURIAM
| pursuant to Supreme Court Rule XIX, § 21, the Office of Disciplinary Counsel (“ODC”) has filed a petition seeking the imposition of reciprocal discipline against respondent, Everett H. Mechem, an attorney licensed to practice law in the States of Louisiana, Georgia, and Tennessee, based upon an interim suspension imposed by the Supreme Court of Tennessee.
UNDERLYING FACTS AND PROCEDURAL HISTORY
On July 11, 2016, the Supreme Court of Tennessee issued an order immediately suspending respondent’s license to practice law pending a final determination of disciplinary proceedings against him. In its order, the Tennessee court concluded that respondent had engaged in professional misconduct demonstrating that he poses a significant threat of harm to the public, based on his conviction of a serious crime.1
After receiving notice of the order of temporary suspension, the ODC filed a motion to initiate reciprocal discipline proceedings in Louisiana, pursuant to Supreme Court Rule XIX, § 21. A certified copy of the decision and order of the Supreme Court of Tennessee was attached to the motion. On December 5, 2016, this court rendered an order giving respondent thirty days to demonstrate why the | gimposition of identical discipline in this state would be unwarranted. Respondent failed to file any response in this court.
DISCUSSION
Following his conviction of a serious crime, the Supreme Court of Tennessee suspended respondent from the practice of law in that state pending further proceedings. The imposition of identical discipline in Louisiana is clearly appropriate, and there is no suggestion otherwise upon the face of the record. Accordingly, we will place respondent on interim suspension.
DECREE
Considering the Petition to Initiate Reciprocal Discipline Proceedings filed by the Office of Disciplinary Counsel and the record filed herein, it is ordered that respondent, Everett J. Mechem, Louisiana Bar Roll number 14521, be and he hereby is suspended from the practice of law on an interim basis, pending further orders of this court.

. On June 13, 2016, a jury verdict was returned in United States v. Mechem, Case No. 2:15-CR-71, United States District Court for the Eastern District of Tennessee, finding respondent guilty of twenty-eight counts of wire fraud, two counts of Supplemental Security Income fraud, one count of theft of public property, and two counts of making false statements.